Citation Nr: 1450006	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is the Veteran's surviving spouse for purposes of receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to March 1948.  The Veteran died in September 1981.  The appellant asserts that she is the Veteran's surviving spouse for purposes of obtaining death pension benefits.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  

In December 2013, the appellant presented testimony before the undersigned.  A transcript of this hearing is in the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran married in May 1956. 

2.  The Veteran died in September 1981.  His death certificate indicates that he and the appellant were married at the time of his death.

3.  The appellant remarried in November 1991, and divorced H.W.H. in April 1993.

4.  The appellant filed a claim for death pension benefits in June 2009.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of VA death pension benefits.  38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107 (West 2002 & Supp. 2014) and 38 C.F.R. §§ 3.102, 3.159, 3.326 (2014), VA has duties to notify and to assist claimants.  However, because the record in this case shows that undisputed facts render the appellant ineligible for death pension benefits, the duties to notify and assist do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230, aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004). 

VA death pension benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II veterans, prior to January 1, 1957.  38 U.S.C.A. 
§ 1541 (West 2002 & Supp. 2014); 38 C.F.R. § 3.54(a) (2014).

A "surviving spouse" is a person who meets the definition of a "spouse" and who was the veteran's spouse at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held herself out openly to the public to be the spouse of that other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50(b) (2014).

The Veteran and the appellant were married in May 1956 until his death in September 1981.  The appellant remarried H.W.H. in November 1991.  They divorced in April 1993.  Thus, because the appellant remarried after the Veteran's death, she is not considered the veteran's "surviving spouse" pursuant to 38 C.F.R. § 3.50(b)(2).

There are exceptions when the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse.  38 C.F.R. § 3.55(a).  The appellant contends that her remarriage to H.W.H. should not bar her from recognition as the Veteran's surviving spouse for purposes of obtaining death pension benefits because the marriage should be considered void as it was never consummated, it was a mistake, and the appellant only married H.W.H. because she thought she needed someone to take care of her because she was disabled.  See Hearing Transcript p. 4.  Remarriage of a surviving spouse shall not bar the furnishing of benefits if the remarriage was void, or has been annulled by a court having basic authority to render annulment decrees.  38 C.F.R. § 3.55(a)(1).  Unfortunately, although the appellant contends that her remarriage should be considered void, there is no legal reason based on the facts presented that this second marriage should be considered void, as it was terminated by divorce, and was not declared void or annulled.  There is a final judgment of divorce from the circuit court of the appellant's state of residence reflecting that she and H.W.H. were divorced in April 1993.  The appellant has not disputed that she divorced H.W.H., nor has she asserted that she sought an annulment.  There are no additional exceptions that apply to the appellant.  


In summary, recognition of the appellant as the Veteran's surviving spouse is legally precluded, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant argues that she was not aware that she could have received death pension benefits until many years after the Veteran's death and that if she had been told, she would have applied earlier.  Although the Board is sympathetic to the appellant's circumstances, the Board is bound by the applicable statutes and regulations.  Accordingly, the claim for death pension benefits is denied.


ORDER

The appellant is not the Veteran's surviving spouse for purposes of receipt of death pension benefits.




____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


